Opinion issued August
27, 2010 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00644-CV
____________
 
TEXAS WINDSTORM INSURANCE ASSOCIATION, Appellant
 
V.
 
USAM 1 FUND LLC, Appellee
 

 
On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 09CV2031
 

 
MEMORANDUM
OPINION
Appellant Texas Windstorm Insurance
Association has filed an unopposed motion to dismiss the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P.
42.1(a) (1).




We overrule all other pending motions
as moot.  We direct the Clerk to issue the
mandate within 10 days of the date of this opinion.  See Tex. R. App. P. 18.1.
PER
CURIAM
Panel consists of Justices Jennings, Alcala, and Massengale.